Proceeding pursuant to Executive Law § 298 to review an order of the State Division of Human Rights, dated August 17, 1984, which dismissed petitioner’s complaint on the ground that there was no probable cause to believe that respondents had engaged in an unlawful discriminatory practice. *
Order confirmed and proceeding dismissed, without costs or disbursements.
Despite having been given a full opportunity to present her case, petitioner failed to produce sufficient evidence to substantiate her allegations that respondents’ decision to terminate her from her position as a vocal music teacher, and to deny her a certificate of completion of probation, was actuated by a discriminatory motive or intent (see, State Div. of Human Rights v Xerox Corp., 60 AD2d 763). Rather, the record supports the Division’s finding that petitioner was discharged because of unsatisfactory job performance (see, Matter of State Div. of Human Rights v Board of Educ., 47 AD2d 524). Although petitioner may have been the victim of harassment by students and some unfortunate statements may have been made by respondents, the record does not reflect discriminatory or disparate treatment on the part of respondents sufficient to warrant overturning the determination. Accordingly, the Division’s or*854der is confirmed and the proceeding is dismissed. Lazer, J. P., Gibbons, O’Connor and Brown, JJ., concur.